IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION
UNITED STATES OF AMERICA §
v. : EP-19-CR-1059-DB
JOSE IVAN ELIGIO-RODRIGUEZ ;
| MEMORANDUM OPINION AND ORDER

On this day, the Court considered Defendant Jose Ivan Eligio-Rodriguez’s (““Mr.
Eligio-Rodriguez”) “Motion to Dismiss the Indictment” (“Motion”), filed in the above-captioned
case on April 29, 2019. On May 6, 2019, the United States of America (“the Government’”’) filed
its “Response in Opposition to Defendant’s Motion to Dismiss the Indictment” (“Response”).
After due consideration, the Court is of the opinion that Mr. Eligio-Rodriguez’s Motion should
be granted.

BACKGROUND

On April 10, 2019, a Grand Jury sitting in the Western District of Texas returned
a single count Indictment (“Indictment”), which charges Mr. Eligio-Rodriguez with an alleged
illegal reentry into the United States in violation of 8 U.S.C. § 1326(a). Indictment, United
States of America v. Jose Ivan Eligio-Rodriguez, (W.D. Tex., April 10, 2019), ECF No. 10.
Specifically, the Indictment alleges that on or about March 12, 2019, Mr. Eligio-Rodriguez, an
undocumented immigrant who had previously been deported from the United States on or about
September 5, 2018, was found in the United States again. Jd.

On November 27, 2000, the Department of Homeland Security (“DHS”) issued
Mr. Eligio-Rodriguez a Notice to Appear at an immigration hearing. Resp., ECF No. 21, at

Ex. A. The Notice to Appear alleged he was subject to removal from the United States for being
a noncitizen present in the United States without being admitted or paroled. Jd. It also stated
that Mr. Eligio-Rodriguez was to appear before a United States Department of Justice
immigration judge at a specified address. Id. But it did not indicate the date and time of that
hearing. /d. Instead, the Notice to Appear indicated that the hearing would be on a date “to be
set” and a time “to be set.” Jd. DHS filed the Notice to Appear with the immigration court. Id.
at 2.

The immigration court allegedly issued a Notice of Hearing containing the date,
time, and place of the initial hearing and served it on Mr. Eligio-Rodriguez. Jd. According to
the Government, the immigration officials have represented to the U.S. Attorney’s Office that
this Notice of Hearing was served. Jd. at 2n.2. Because he was detained, however, a copy of the
Notice of Hearing was maintained in the Executive Office of Immigration Review record of
proceedings, as opposed to his A-File. Jd. The Government is in the process of obtaining a copy
of this notice and will provide it to defense counsel and the Court upon receipt. /d. The
Government argues that the Court may presume that immigration officials discharged their
official duty to provide notice of the hearing. Jd. (citing United States v. Armstrong, 517 U.S.
456, 464 (1996)). However, this Court will not make this presumption as the Government has
made an identical argument in the past only to later admit that no record of the Notice of Hearing
was ever found in a defendant’s record of proceedings. See this Court’s opinion in United States
v. Miguel Yanez-Gutierrez, EP-18-CR-3385-DB-1, *2.

On April 19, 2001, the initial immigration hearing took place, at which Mr.
Eligio-Rodriguez was present, and the immigration judge ordered him removed from the United
States. Jd. at Ex. B. Mr. Eligio-Rodriguez waived his right to appeal this order. 7d. On April

24, 2001, he was removed from the United States to Mexico. /d. at Ex. C. This removal order is
2
the underlying removal order of the instant Indictment. See id. at 3. Mr. Eligio-Rodriguez’s
Motion seeks to dismiss this Indictment.
ANALYSIS

Mr. Eligio-Rodriguez petitions the Court to dismiss the Indictment because the
immigration court lacked subject matter jurisdiction to issue the original removal order after the
Notice to Appear he received failed to include a date and time. Mot., ECF No. 18, at 1-3.
Therefore, the removal was void and cannot form the basis for the current indictment for illegal
reentry as he was never “removed” as a matter of law. Id. at 1.

First, the Government argues that Mr. Eligio-Rodriguez cannot meet any of the
three § 1326(d) factors that a Defendant must satisfy to collaterally attack the validity of a prior
removal. Resp., ECF No. 21, at 1. Second, the Government’s Response takes issue with the
definition of a Notice to Appear in U.S.C. § 1229(a)(1), as opposed to the regulatory definition in
8 C.F.R. § 1003.15, which does not require a date and time to be in a Notice to Appear. Jd. at 5—
6. Third, the Government argues that the “lawfulness or validity of a prior removal order is not
an element of a § 1326 offense.” Jd. at 4. The Court disagrees with the Government for the
following reasons.

1. A Valid Notice to Appear Must Include the Date and Time to Vest Jurisdiction in
the Immigration Court.

According to a holistic analysis of the statutory and regulatory definitions of a
Notice to Appear, as well as the Supreme Court’s recent opinion in Pereira v. Sessions, the
incomplete Notice to Appear did not vest jurisdiction, therefore Mr. Eligio-Rodriguez’s

underlying removal was void. The Indictment for illegal re-entry should be dismissed.
a. The Statutory Definition Controls Over the Regulatory Definition Upon
Which the Government Relies.

The necessary components of a Notice to Appear are provided in two different
places. Department of Justice regulation 8 C.F.R. § 1003.15(b) lists the information that must be
included in every Notice to Appear, which does not require the Notice to Appear to specify the
date and time of the noncitizen’s removal hearing. But in 8 U.S.C. § 1229, Congress listed the
necessary components of a Notice to Appear, including the “time and place at which the
[removal] proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). The Government argues that
the regulatory requirements for a Notice to Appear should control. Resp., ECF No. 21, at 9
(citing Hernandez-Perez v. Whitaker, 911 F.3d 305, 313 (6th Cir. Dec. 14, 2018) and Karingithi
v. Whitaker, 913 F.3d 1158 (9th Cir. Jan. 28, 2019)).

A regulation that would give effect to a Notice to Appear that does not include the
time and place of removal proceedings would be contrary to the clear and unambiguous intent of
Congress. United States v. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870,
at *14 (W.D. Tex. Nov. 2, 2018); Order, Valladares, No. 17-CR-00156, ECF No. 44, at 10.

When reviewing an agency’s construction of the statute it administers, a court is “confronted
with two questions. First, always, is the question of whether Congress has spoken directly to the
issue. Ifthe intent of Congress is clear, that is the end of the matter; for the court, as well as the
agency, must give effect to the unambiguously expressed intent of Congress.” Cruz-Jimenez,
No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *15 (quoting Chevron U.S.A., Inc. v.
Nat. Res. Def, Council, Inc., 467 U.S. 837, 842-43 (1984)). Thus, if Congress clearly and

unambiguously intended for a Notice to Appear to always include time-and-place information,
the regulations may not give effect to a Notice to Appear that fails to include this information.!
Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *15.?

Moreover, the Government’s reading of 8 C.F.R. § 1003.15(b) was expressly
rejected by Pereira when the Supreme Court held that Notices to Appear must include
information specifying the time and place of removal proceedings in all circumstances, not
merely where the inclusion of such information was “practicable.” Pereira v. Sessions, 138 S.
Ct. 2105, 2111-13 (2018); see also Br. for Resp’t, Pereira v. Sessions, 138 8. Ct. 2105, at 49
(relying on the “where practicable” language to argue that Notices to Appear did not need to
include information about the time and place of removal hearings to trigger the stop-time rule).
Indeed, the Supreme Court in Pereira acknowledged that the BIA had previously ruled that the
stop-time rule could be triggered by a Notice to Appear that did not include the date and time of
the removal proceedings because, the BIA reasoned, the regulations required this information
only “where practicable.” Pereira, 138 S. Ct. at 2111-12 (citing Matter of Camarillo, 251. & N.
Dec. 644 (2011)). But because this ruling found “little support in the statute’s text,” id. at 2120
(Kennedy, J., concurring), the Supreme Court rejected it. The Government’s position is thus
directly contradicted by Pereira’s holding that, regulatory language notwithstanding, a Notice to

Appear must always include the time and place of removal proceedings.

 

! For further discussion of Chewron deference and the constitutional concerns that the Government’s arguments
raise, see this Court’s Opinion in United States v. Leon-Gonzalez, 351 F. Supp. 3d 1026, 1031 (W.D. Tex. 2018),
appeal pending No. 18-51064 (Sth Cir.).

2 For further discussion of Congress’s unambiguous intent regarding the contents of an NTA, see id. at 1035-36.
b. Pereira Applies to a Notice to Appear Outside of the Stop-Time Rule

Context, Including a Notice to Appear that Functions as a Charging

Document.

The Executive Office of Immigration Review, which encompasses immigration
courts, is part of the Department of Justice. About the Office, EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW (Sept. 20, 2018, 10:37 AM), https://www.justice.gov/eoir/about-office.
As such, Congress has said that the Executive Office of Immigration Review is “subject to the
direction and regulation of the Attorney General,” 6 U.S.C. § 521(a) (2018), including
regulations promulgated by the Attorney General. 8 U.S.C. § 1103(g)(2) (2018). Current
Attorney General issued regulations delimit the jurisdiction of immigration courts providing that
“[jjurisdiction vests ... when a charging document is filed with the Immigration Court.”

8 C.F.R. § 1003.14(a) (2018) (emphasis added). A “charging document” is the “written
instrument which initiates a proceeding before an Immigration Judge . . . includ[ing]’ a Notice to
Appear.” 8 C.F.R. § 1003.13 (2013); see also Martinez-Garcia v. Ashcroft, 366 F.3d 732, 735
(9th Cir. 2004) (“The only charging document available after April 1, 1997, is the Notice to
Appear.”) (citing 8 C.F.R. § 1003.13).*

A Notice to Appear must include the time and date of the hearing as required by
8 U.S.C. § 1229(a):

In removal proceedings under section 1229(a) of this title, written notice (in this
section referred to as a “notice to appear”) shall be given in person to the alien
(or, if personal service is not practicable, through service by mail to the alien or to

the alien’s counsel of record, if any) specifying the following: . . .
(G)(i) The time and place at which the proceedings will be held.

 

3 The Government does not assert that any other charging document was filed in this case. See generally Resp., ECF
No. 21.
4 For further discussion, see Kit Johnson, Pereira v. Sessions: A Jurisdictional Surprise for Immigration Courts, 3
HRLR Online 1, (2018).

6
(ii) The consequences under section 1229(b)(5) of this title of the
failure, except under exceptional circumstances, to appear at such
proceedings.
8 U.S.C. § 1229 (West) (emphasis added).
The Supreme Court recently examined this statute in the context of an
immigration mechanism known as the “stop time rule.” Pereira, 138 S. Ct. at 2113-14 (2018).
The Supreme Court concluded that “[a] notice that does not inform a noncitizen when and where
to appear for removal proceedings is not a ‘notice to appear under section 1229(a).’” /d. The
Supreme Court explained that “[i]f the three words ‘notice to appear’ mean anything in this
context, they must mean that, at a minimum, the Government has to provide noncitizens ‘notice’
of the information, i.e., the ‘time’ and ‘place,’ that would enable them ‘to appear’ at the removal
hearing in the first place.” Jd. at 2115. The Court further noted that the failure to specify
‘“antegral information like the time and place of removal proceedings” deprived the Notice to
Appear of “its essential character.” Jd. at 2116-17.
The Supreme Court held that “[tJhe plain text, the statutory context,> and common
sense all lead inescapably and unambiguously” to the conclusion that a Notice to Appear that
omits time-and-place information is not a Notice to Appear under § 1229 and thus cannot trigger

the stop-time rule. /d. at 2110. Referring to the doctrine espoused in Chevron, the Court

accorded no deference to the immigration court’s determination of whether time-and-place

 

5 The conclusion that time-and-place information must always be included in a Notice to Appear is also supported
by other provisions in the statute. Pereira, 138 S. Ct. at 2114 (explaining that statutory language allowing the
Government to change or postpone the removal proceedings to a new time or place “presumes that the Government
has already served a ‘notice to appear’. . . that specified a time and place as required by § 1229(a)(1)(G)(i).”); id. at
2114-15 (applying the time-and-place requirement to statutory provision detailing an alien’s securing of counsel);
id. at 2116 (“[W]hen the term ‘notice to appear’ is used elsewhere in the statutory section, including as the trigger
for the stop-time rule, it carries with it the substantive time-and-place criteria required by § 1229(a).”).

7
information must be included in a Notice to Appear because Congress had “supplied a clear and
unambiguous answer” to the question. Pereira, 138 S. Ct. at 2113-14.

Per Pereira, Mr. Eligio-Rodriguez’s document was not a Notice to Appear under
section 1229(a) because it did list when and where to appear for removal proceedings. /d. at
2110. And if it was not a valid Notice to Appear then it could not be a valid charging document.
See 8 C.F.R. § 1003.13 (2013). And without a valid charging document, jurisdiction never
vested in the immigration court. 8 C.F.R. § 1003.14(a) (2018); DeLeon-Holguin v. Ashcroft, 253
F.3d 811, 815 (Sth Cir. 2001) (“[R]emoval proceedings commence when the INS* files the
appropriate charging document with the immigration court.”). Any action by the immigration
court absent jurisdiction was an ultra vires or extra-judicial act, as it exceeded the court’s
Congressionally-delegated power. Ashcroft, 253 F.3d at 815; see also Arbaugh v. Y&H Corp.,
546 U.S. 500, 511 (2006)). And every subsequent reinstatement of the prior removal was
merely an attempted reinstatement of a legal nullity.

Next, the Government argues that the Supreme Court’s decision in Pereira to
remand the case instead of concluding the immigration court lacked jurisdiction demonstrates
that the Supreme Court did not consider a deficient Notice to Appear to be incapable of vesting
jurisdiction in the immigration court. Resp., ECF No. 21, at 13. But the Supreme Court had no
reason to consider the jurisdiction of the immigration court in Mr. Pereira’s removal
proceedings. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *19;

Order, Valladares, No. 17-cr-00156, ECF No. 44, at 13.’

 

6 In March 2003, the Immigration and Naturalization Service (“INS”) ceased to exist and its functions were
transferred to the Department of Homeland Security. See Authority of the Secretary of Homeland Security;
Delegations of Authority; Immigration Laws, 68 Fed. Reg. 10922 (Mar. 6, 2003).
7 For further discussion, see this Court’s Opinion in Leon-Gonzalez, 351 F. Supp. 3d at 1033-34.

g
Finally, the Government asserts that a recent Fifth Circuit opinion supports its
view that Pereira should be read narrowly, so that its holding regarding the contents of a Notice
to Appear is confined to the context of the stop-time rule.’ Resp., ECF No. 21, at 13 (citing
Mauricio-Benitez v. Sessions, 908 F.3d 144 (Sth Cir. Nov. 8, 2018)). However, this case is
inapposite for three reasons: first, Mauricio-Benitez raised an issue of personal jurisdiction and
due process, not subject matter jurisdiction, because of Mr. Mauricio-Benitez’s failure to timely
correct a spelling error in his mailing address.” Mauricio-Benitez, 908 F.3d at 146.

Second, while the Fifth Circuit favorably references two district court cases that
declined to apply Pereira to cases with the same issue as Mr. Eligio-Rodriguez’s (a Notice to
Appear without a date or time), it does so to support its conclusion that cancellation and
reopening involve different standards of review and therefore the reopening at issue in Mauricio-
Benitez could not be resolved by reference to Pereira’s conclusions in the context of a
cancellation. /d. at 148 n.1. This stands in stark contrast to the procedural posture of this case,
which involves no deference to, or application of, a specific standard of review of a BIA
decision, rather it is a Motion to Dismiss for lack of subject matter jurisdiction.

Third, in a footnote, the Fifth Circuit actually supports Mr. Eligio-Rodriguez’s
argument that only a Notice to Appear that complies with § 1229(a)(1) initiates removal
proceedings when the court explains that a noncitizen’s “period of continuous physical presence

for purposes of cancellation ends when . . . served a [sic] NTA that fully complies with the

 

8 There is no indication in Pereira itself that a Notice to Appear must include the date and time of the removal
hearing only in the context of the stop-time rule. Cruz-Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS
187870, at *6; United States of America v. Edgar Alfredo Valladares, No. 17-CR-00156, (W.D. Tex. Oct. 30, 2018),
ECF Neo. 44, at 8. Indeed, Pereira does not say that a putative Notice to Appear that omits the time and place of a
removal hearing fails to trigger the stop-time rule—it says that such a document is not a Notice to Appear at all. See
Pereira, 138 S. Ct. at 2115. The date and time go to the “essen[ce]” of a Notice to Appear. See id.
9 For further discussion, see this Court’s Opinion in Leon-Gonzalez, 351 F. Supp. 3d at 1034.

9
statutory requirements.” /d. at 148 n.1 (citing Pereira, 138 S. Ct. at 2109). The court continued:
“(t]he filing of the NTA, in turn, initiates removal proceedings against the alien[.]” Jd. (citing 8
C.F.R. §§ 1003.13, 1003.14(a); emphasis added). It is “unlikely that the Fifth Circuit would
explicitly refer to a statutory-compliant NTA in one sentence, but reference a statutorily deficient
NTA in the next sentence.” United States v. Zapata-Cortinas, No. SA-18-CR-00343-OLG, 2018
LEXIS 199042, at *15 n.4 (W.D. Tex. Nov. 20, 2018). Regardless of the Supreme Court’s clear
interpretation of the statute, the statute itself plainly states that a Notice to Appear must have a
date and time. Supra 3-4.

ce. A Notice of Hearing, Should One Exist in This Case, Does Not Cure a Void
Notice to Appear.

The Supreme Court rejected another argument the Government advances—that
the Notice to Appear met the statutory requirements because the immigration court complied
with immigration regulations by providing a later Notice of Hearing with the date and time
specified.'!° Resp., ECF No. 21, at 8 and 17; see Pereira, 138 S. Ct. at 2113; Br. for Resp’t,
Pereira v. Sessions, No. 17-459, 2018 WL 1557067, at 30, 49 (Mar. 23, 2018). The Supreme
Court was not persuaded that this two-step process was sufficient even though the Department of
Homeland Security, relying on the regulation’s “where practicable” language, “almost always
serves noncitizens with notices that fail to specify the time, place, or date of initial removal
hearings[.]” Pereira, 138 S. Ct. at 2111. It is the Notice to Appear, not a Notice of Hearing, that
initiates removal proceedings. 8 C.F.R. § 1003.13. Again, this Court is in doubt about whether

a Notice of Hearing was served at all in this case. See supra 2.

 

10 For further discussion of the inability for a subsequent Notice of Hearing to cure an invalid Notice to Appear, see
this Court’s Opinion in Leon-Gonzalez, 351 F. Supp. 3d at 1037-38.
10
2. Regardless of the § 1326(d) Factors, a Removal Order May Be Challenged for Lack
of Subject Matter Jurisdiction and Cannot Be Waived.

Typically, an undocumented immigrant must meet all three requirements of
8 U.S.C. § 1326(d) to collaterally attack the validity of a removal order. These three
requirements are: (1) the alien must have exhausted all administrative remedies, (2) the
proceedings at which the order was issued must have improperly deprived the alien of the
opportunity for judicial review, and (3) the entry of the deportation order must have been
fundamentally unfair. 8 U.S.C. § 1326(d)(1-3).

But Mr. Eligio-Rodriguez’s challenge is atypical. Cruz-Jimenez, No. 17-CR-
00063-SS, 2018 U.S. Dist. LEXIS 187870, at *4. Mr. Eligio-Rodriguez contends that because
the Government failed to file an effective Notice to Appear, the immigration judge never had
jurisdiction to commence removal proceedings. Mot., ECF No. 18, at 1-2. And because the
immigration judge never had jurisdiction over the removal proceedings, the resulting removal
order was void. Jd.

a. A Removal Order May Be Collaterally Attacked as Void for Lack of Subject
Matter Jurisdiction.

First, the removal order against Mr. Eligio-Rodriguez is an “order from which an
appeal lies,” which means it is a judgment. See 8 C.F.R. § 1003.38(a) (“Decisions of
Immigration Judges may be appealed to the [BIA] . . .”); FED. R. Civ. Pro. 54(a). Second, “any
judgment may be collaterally attacked if it is void for lack of jurisdiction,” despite § 1326(d)’s
restrictions on the types of collateral attacks that may be made on a deportation order." Cruz-

Jimenez, No. 17-CR-00063-SS, 2018 U.S. Dist. LEXIS 187870 at *4; Order, Valladares, No. 17-

 

1! For further discussion of the distinctions between the authorities that the Government relies on for this argument

and this case, see this Court’s opinion in id. at 1029-31.
1]
CR-00156, (W.D. Tex. Oct. 30, 2018), ECF No. 44, at 3 (citing Jacuzzi v. Pimienta, 762 F.3d
419, 420 (Sth Cir. 2014) (emphasis in original)); see e.g. In re Reitnauer, 152 F.3d 341, 344 n.12
(Sth Cir. 1998) (“It is true that (1) jurisdictional defects render a judgment void, and (2) void
judgments are subject to collateral attack.”). In addition to Jacuzzi and In re Reitnauer, the Fifth
Circuit has specifically held that when the BIA issues a removal order without statutory or
regulatory authority the order is rendered “a legal nullity.” James v. Gonzalez, 464 F.3d 505,
513 (Sth Cir. 2006).
b. The Immigration Court’s Subject Matter Jurisdiction Cannot Be Waived.

Because the Fifth Circuit has held that “an alien can forfeit a challenge to the
subject matter jurisdiction of the immigration court,” the Government argues that any complaint
has been waived because Mr. Eligio-Rodriguez appeared for the hearing and failed to object.
Resp., ECF No. 21, at 16-17 (citing Sohani v. Gonzales, 191 Fed. App’x 258, 259 (Sth Cir.
2006) (“Because Sohani did not object to the admission of the Notice to Appear [lacking time
and date] and conceded removability at the removal hearing, Sohani has waived any challenge to
the IJ’s jurisdiction over the removal proceedings”), and Chambers v. Mukasey, 520 F.3d 445,
449-50 (Sth Cir. 2008) (noting that Defendant “waived any challenge to the NTA [Notice to
Appear] by appearing at the initial hearing, and pleading to the charges contained in the NTA
[Notice to Appear].”’).

First, the Government’s reliance on United States v. Perez-Arellano, Chambers v.
Mukaskey, and Sohani v. Gonzales is misplaced. The Fourth Circuit’s opinion in Perez-Arellano
is misdirected as it relies on an undocumented defendant’s prior cocaine conviction as the basis
for removal and was in a different posture evaluating whether the district court plainly erred.

United States v. Perez-Arellano, 756 Fed. App’x 291, 294 (4th Cir. Dec. 17, 2018)
12
(unpublished). Chambers and Sohani involve jurisdictional challenges to a court’s lack of
personal jurisdiction over the litigant, not a court’s subject-matter jurisdiction over the case
itself? Chambers, 520 F.3d at 449; Sohani, 191 Fed. App’x at 259. Interpreting cases such as
Chambers as involving the waiver of objections to the court’s personal jurisdiction instead of its
subject-matter jurisdiction accords with the general rule that objections to personal jurisdiction
may be waived while objections to subject matter jurisdiction may not. Sohani, 191 Fed. App’x
at 259 (citing Jus. Corp. of Ireland v. Compagnie des Bauxites de Guinée, 456 U.S. 694, 702-03
(1982). The Court therefore declines to exempt immigration courts from this general rule.

Second, a plain reading of the relevant regulation indicates that it references
subject-matter jurisdiction. See 8 C.F.R. § 1003.14(a) (“Jurisdiction vests, and proceedings
before an Immigration Judge commence, when a charging document is filed with the
Immigration Court by the Service.” (emphasis added)). On its face, 8 C.F.R. § 1003.14(a)
concerns whether a case is properly before an immigration court. Thus, “[i]f the [deportation]
order is void on its face for want of jurisdiction, it is the duty of this and every other court to
disregard it.” Wilson v. Carr, 41 F.2d 704, 706 (9th Cir. 1930).

As the Supreme Court has explained, “[s]ubject-matter jurisdiction properly
comprehended . . . refers to a tribunal’s power to hear a case, a matter that can never be forfeited
or waived.” Order, Valladares, No. 17-CR-00156, ECF No. 44, at 16 (citing Union Pac. R.R.
Co. v. Bhd. of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment, Cent. Region, 558
U.S. 67, 81 (2009); Shogunle v. Holder, 336 F. App’x. 322, 323 (4th Cir. 2009). Because the

immigration court is a “tribunal’”—that is, a “court of justice or other adjudicatory body,”

 

!2 For further discussion of the factual and procedural background of these cases, see this Court’s Opinion in Leon-
Gonzalez, 351 F. Supp. 3d at 1038-39.
13
Tribunal, BLACK’S LAW DICTIONARY (10th ed. 2014)—the definition announced in Union
Pacific applies, and challenges to the immigration court’s subject-matter jurisdiction may not be
waived. Jd. Because Mr. Eligio-Rodriguez’s removal order was entered ultra vires, there was
no legitimate order from which Mr. Eligio-Rodriguez could perfect an appeal. As a result, Mr.
Eligio-Rodriguez need not satisfy section 1326(d) because the immigration judge lacked
jurisdiction from the outset.!3

3. A Void Removal Means Mr. Eligio-Rodriguez Was Not “Removed” as a Matter of
Law, and Therefore the Indictment for Illegal Reentry Shall Be Dismissed.

To convict under 8 U.S.C. § 1326(a), the Government must prove three elements:
“that the defendant (1) is an alien, (2) was previously deported, and (3) has re-entered the United
States without proper permission.” Ortiz, No. 18-CR-00071-RWG, 2018 U.S. Dist. LEXIS
190986, at *3. Title 8 U.S.C. § 1229(a) grants immigration judges the authority to “conduct
proceedings for deciding the inadmissibility or deportability ofan alien.” /d. at *3—4 (citing 8
U.S.C. § 1229a(a)(1)). Such proceedings “shall be the sole and exclusive procedure for
determining whether an alien may be admitted to the United States or, if the alien has been so
admitted, removed from the United States.” 8 U.S.C. § 1229a(a)(3) (emphasis added).
Therefore, if the immigration judge’s actions are void, then no other. proceeding can result in the
predicate deportation.

The Government argues that the “lawfulness or validity of a prior removal order

is not an element of a § 1326 offense.” Resp., ECF No. 21, at 19. It cites to United States v.

 

13 Mr. Eligio-Rodriguez argues that the § 1326(d) three-part test is met and that due process was lacking, however
further discussion of these issues it not necessary to the outcome of this opinion given the immigration court’s lack
of subject matter jurisdiction. But this Court agrees and adopts the analysis of Judge Pitman in his opinion
regarding the satisfaction of the § 1326(d) three-part test in an almost identical context. See United States v. Lopez-
Urgel, No. 18-CR-310-RP, 2018 U.S. Dist. LEXIS 193858 (W.D. Tex. Nov. 14, 2018).

14
Mendoza-Lopez for the proposition that the Government need only prove “the fact of a prior
physical removal.” -/d. (citing 481 U.S. 828, 834-35 (1987)). However, Mendoza-Lopez
supports rather than detracts from Mr. Eligio-Rodriguez’s arguments because Mendoza-Lopez,
unlike this opinion, was focused on the § 1326(d) factors and an alleged lack of due process,
rather than a lack of subject matter jurisdiction, and yet it still found that a “collateral attack
could be mounted where the deportation proceeding effectively eliminate[d] the right of the alien
to obtain judicial review.” Mendoza-Lopez, 481 U.S. at 839. The exhaustion and judicial review
requirements in § 1326(d) are directed at examining decisions that may not comport with due
process and surely that standard requires an immigration judge’s decision be anchored in an
exercise of proper jurisdiction. United States v. Omniel Robaina Ortiz, No. 18-CR-00071-RWG,
2018 U.S. Dist. LEXIS 190986, at *9 (D.N.D. Nov. 7, 2018) (citing United States v. Mendoza-
Lopez, 481 U.S. 828 (1987)). Finally, unlike the Government’s assertion, this is not a question
of a “valid” or “invalid” removal order, but the fact ofa “legal nullity.” See supra 5-6.
CONCLUSION

After due consideration, the Court finds that Defendant’s Motion should be
granted. The immigration court lacked subject matter jurisdiction when it failed to comply with
the statutory guidelines by proceeding with removal when the Notice to Appear, the charging
document that vests jurisdiction in the court, lacked a date and time. Therefore, the Government
cannot satisfy the plain language of § 1326 because Mr. Bligio-Rodriguez was not previously

removed as a matter of law.

15
Accordingly, IT IS HEREBY ORDERED that Defendant Jose Ivan Eligio-

Rodriguez’s “Motion to Dismiss Indictment” is GRANTED.

st
SIGNED this Z/ ‘day of May 2019.

THE HONORABLE DAVID BRIONES
SENIOR/AUNITED STATES DISTRICT JUDGE

16
